Citation Nr: 1516203	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's discharge from service for the entire period from December 5, 1968, to November 2, 1971, constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The appellant served on active duty between December 1968 and November 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board observes that the matter of the character of the appellant's discharge from active service was considered several times between 1972 and 2008.  The Board, however, has not characterized this claim at this juncture as one requiring new and material evidence to reopen, because the very nature of the Remand, below, is to obtain and associate with the record complete service personnel records.  Association of these records would require reconsideration of the matter under 38 C.F.R. § 3.156(c), and would not raise the question of whether new and material evidence has been submitted to reopen.

The record before the Board includes the appellant's paper claims file and an electronic file within Virtual VA.

The appellant testified before the Board sitting at the RO in March 2013.  A transcript of the hearing is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant served between December 1968 and November 1971.  Within his claims file are several administrative findings noting that the entire period of service was identified as under other than honorable conditions and that his actions leading to discharge were considered willful and persistent and in disregard of authority, thus making his period of service dishonorable and a bar to VA benefits.  See May 1972 Administrative Decision.  The appellant, however, contends that a portion of his service was honorable.  He relies upon two DD Forms 214 to support his contention.  One DD Form 214 shows a period of service from December 5, 1968, to March 14, 1970, during which the appellant served in the Republic of Vietnam and was the recipient of a National Defense Service Medal, a Vietnam Service Medal and a Combat Infantryman's Badge.  His service on this DD Form 214 is noted as honorable.  A second DD Form 214 within the claims file shows service from March 15, 1970, to November 2, 1971, with receipt of one Bronze Star to his Vietnam Service Medal and a Bronze Star Medal.  His service during this period is characterized as under conditions other than honorable.  Based upon these records, the appellant contends that his first period of service should not be a bar to VA benefits.

A portion of the appellant's service personnel records (SPRs) are a part of the record before the Board.  These records include verification of the appellant's dates of service in Vietnam, as well as documentation of various periods of absence without leave (AWOL), which ultimately led to his unfavorable discharge.  The May 1972 Administrative Decision suggests that the appellant "was not eligible for complete separation on 3-14-70," which is presumably what led to the finding that the entire period of service from December 1968 to November 1971 was dishonorable and a bar to benefits.  In a response to the appellant's suggestion that the period from December 1968 to March 1970 should be considered honorable, the RO explained in November 2003 that it is "required to consider the original, full term for that particular (good) period of enlistment, despite the overlapping reenlistment" and that the appellant's original "full period would have been 12-05-68 to 12-04-70 - a two year enlistment."  In November 2007, copies of several documents were submitted by the appellant in relation to a service connection claim, which included a copy of a February 1982 discharge review.  This document suggests that the paperwork relating to the reenlistment was not appropriately carried out.  This, presumably, is the reasoning for finding that the December 1968 to November 1971 period represents one period of service, as opposed to the bifurcated periods of service suggested by the DD Forms 214.  The appellant's complete SPRs, however, are not a part of the record before the Board.  Because the issue at hand is whether the appellant's service is one entire period of service characterized as other than honorable, or two separate periods of service, one of which is honorable, the Board finds that a review of the complete SPRs is indeed necessary to decide this appeal.  On remand, the RO must make as many requests as are necessary to obtain the appellant's complete SPRs.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center the appellant's complete service personnel records for his entire period of service, to include all records related to any reenlistment in March 1970, and any records showing any amendment to the DD Form 214 for the period of December 5, 1968, to March 14, 1970, originally noted as honorable.  Associate any records received with the claims file.

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate whether the character of the appellant's discharge, particularly for the period between December 5, 1968, to March 14, 1970, is a bar to VA benefits.  If eligibility remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




